                                      Case 19-10844-BLS                         Doc 537            Filed 12/02/19           Page 1 of 11


                                                                 UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE DISTRICT OF DELAWARE


Achaogen, Inc.                                                                                                                                             Case No. 19-10844 (BLS)
Debtor                                                                                                                          Reporting Period: October 1, 2019 - October 31, 2019



                                                                      MONTHLY OPERATING REPORT

Submit copy of report to any official committee appointed in the case.


                                                                                                                     Document        Explanation
REQUIRED DOCUMENTS                                                                           Form No.                Attached         Attached       Affidavit/Supplement Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                           X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                      MOR-1a                          X                           Certification Attached
   Schedule of Professional Fees Paid                                                    MOR-1b                          X
   Copies of bank statements                                                                                                                         Certification Attached
   Cash disbursements journals                                                                                                                       Certification Attached
Statement of Operations                                                                  MOR-2                          X
Balance Sheet                                                                            MOR-3                          X
Status of Post-Petition Taxes                                                            MOR-4                          X                            Certification Attached
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period                                                                                                Certification Attached
Summary of Unpaid Post-Petition Debts                                                    MOR-4                          X
  Listing of aged accounts payable                                                       MOR-4                          X
Accounts Receivable Reconciliation and Aging                                             MOR-5                          X
Debtor Questionnaire                                                                     MOR-5                          X



I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Nicholas K Campbell                                                                           12/2/2019
_______________________________________                                                  ______________________________
Signature of Authorized Individual*                                                      Date

Nicholas K Campbell                                                                      Chief Restructuring Officer
_______________________________________                                                  ______________________________
Printed Name of Authorized Individual                                                    Title of Authorized Individual

*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                        Page 1 of 11
                                   Case 19-10844-BLS                   Doc 537          Filed 12/02/19         Page 2 of 11


                                                           UNITED STATES BANKRUPTCY COURT
                                                            FOR THE DISTRICT OF DELAWARE


Achaogen, Inc.                                                                                                                       Case No. 19-10844 (BLS)
Debtor                                                                                                    Reporting Period: October 1, 2019 - October 31, 2019


                                                          Certification Regarding Post-Petition Bank Account
                                                           Reconciliation, Cash Disbursements Journals, and
                                                            Compliance and Payment of Post-Petition Taxes

I, Nicholas K Campbell, Chief Restructuring Officer, of Achaogen, Inc. (the “Debtor”) hereby certify the following:

1. Attached to MOR-1a is a listing of the Debtor’s bank accounts, by account number, and the closing balances. These accounts are reconciled monthly in
accordance with the Debtor’s ordinary course accounting practices and are available to the United States Trustee upon request.


2. Cash disbursement journals are maintained in accordance with the Debtor’s ordinary course accounting practices and are available to the United States
Trustee upon request.

                                                                                  (1)
3. The Debtor has $133k of outstanding property taxes which were due 7/31/19 .



4. Debtor was granted an extension to file 2018 tax returns.

/s/ Nicholas K Campbell                                                                  12/2/2019
_______________________________________                                         ______________________________
Nicholas K Campbell                                                             Date
Chief Restructuring Officer

Notes
(1) Debtor has filed an appeal disputing the tax amount




                                                                             Page 2 of 11
                       Case 19-10844-BLS                        Doc 537             Filed 12/02/19                Page 3 of 11


                                                  UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF DELAWARE

Achaogen, Inc.                                                                                                                Case No. 19-10844 (BLS)
Debtor                                                                                              Reporting Period: October 1, 2019 - October 31, 2019

                                                            Notes to Monthly Operating Report


Debtor in Possession Financial Statements
The financial statements and supplemental information presented in this Monthly Operating Report ("MOR") have been prepared using the Debtor's books
and records solely to comply with the monthly reporting requirements under the United States Bankruptcy Code and those of the United States Trustee.

The financial statements and supplemental information presented herein are unaudited, preliminary in nature, and may not comply with generally accepted
accounting principles in the United States of America (“U.S. GAAP”) in all material respects. These preliminary unaudited financial statements and other
information represent the Debtor’s good faith attempt to comply with the requirements of the United States Bankruptcy Code and those of the United
States Trustee using the resources available. This information is limited in scope to the requirements of this report.

These preliminary unaudited financial statements have not been subject to procedures that would typically be applied to financial information presented in
accordance with U.S. GAAP, and upon application of such procedures, the Debtor believes that the financial information could be subject to changes,
which could be material. Certain totals may not sum due to rounding.

All related tax implications are not currently reflected in the preliminary unaudited financial statements herein. The financial impact of potential tax and
other adjustments on the accompanying preliminary unaudited financial statements cannot be determined at this time.

There may be adjustments to the opening balance sheet as of April 15, 2019 that will impact these accompanying preliminary unaudited financial
statements. ASC 805 permits a one-year measurement period in which the opening balance sheet can be adjusted if additional information becomes
available.


Liabilities Subject to Compromise
As a result of the commencement of the Debtor's chapter 11 case, the payment of certain prepetition indebtedness of the Debtor is subject to compromise
or other treatment under a plan of reorganization.

Restructuring / Reorganization Items
ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the income statement as
reorganization items. Reorganization items includes write off of discount, premium, debt issuance costs, and derivatives associated with long-term
debt, expenses related to legal advisory and representation services, other professional consulting and advisory services, estimates of claims
allowed related to legal matters and rejected executory contracts and changes in liabilities subject to compromise recognized as there are changes
in amounts expected to be allowed as claims.

Litigation
The Debtor is subject to lawsuits and claims that arise out of its operations in the normal course of business.

Prior to the petition date, the Debtor was the defendant to various legal proceedings, described in detail in the most recent publicly filed financial
statements, which are stayed during the course of the chapter 11 bankruptcy proceedings.

There are uncertainties inherent in any litigation and appeal and the Debtor cannot predict the outcome. At this time the Debtor is unable to estimate
possible losses or ranges of losses that may result from such legal proceedings described in detail in the most recent publicly filed financial statements, and
it has not accrued any amounts in connection with such legal proceedings in the financial statements herein, other than attorney's fees accrued prior to the
petition date.


Sale Transaction
The Debtor is continuing to market its remaining assets in an effort to bring the most value to the Debtor, its bankruptcy estate, and its creditors.



Reservation of Rights
Given the complexity of the Debtor's business, inadvertent errors, omissions or over inclusion of contracts or leases may have occurred. Accordingly, the
Debtor hereby reserves all of its rights to dispute the validity, status, enforceability, or executory nature of any claim amount, representation or other
statement in this Monthly Operating Report and reserves the right to amend or supplement this Monthly Operating Report, if necessary, but shall be under
no obligation to do so.




                                                                         Page 3 of 11
                      Case 19-10844-BLS          Doc 537      Filed 12/02/19        Page 4 of 11


Achaogen, Inc.                                                                                  Case No. 19-10844 (BLS)
Debtor                                                                Reporting Period: October 1, 2019 - October 31, 2019

                                                        MOR - 1
                                Consolidated Schedule of Cash Receipts and Disbursements
                                   For the Period: October 1, 2019 - October 31, 2019
                                                      (Unaudited)

$ USD '000's                                                            Oct 1 - Oct 31, 2019         Cumulative Since Filing
Beginning Cash Balance (GL)                                       $                   3,936      $                    1,436
Receipts
  Product                                                                               31                              380
  BARDA - C-Scape                                                                        -                              426
  Sub-lease Income                                                                       -                            1,415
  Asset Sales Receipts                                                                  20                            6,996
  Other                                                                                 38                              935
Total Receipts                                                                          89                           10,152
Operating Disbursements
  Salary, Wages, and Benefits                                                          (54)                          (3,516)
  Technical Operations                                                                   -                           (1,311)
  Sales & Marketing                                                                    (36)                            (763)
  Development                                                                           (4)                          (1,077)
  Medical Affairs                                                                        -                              (66)
  C-Scape                                                                              (36)                            (275)
  Research                                                                               -                              (75)
  G&A - Facilities                                                                    (537)                          (3,173)
  G&A - IT                                                                              (7)                            (729)
  G&A - Finance and Accounting                                                         (19)                            (399)
  G&A - Legal                                                                          (83)                            (197)
  G&A - Other                                                                          (16)                            (542)
Total Operating Disbursements                                                         (791)                         (12,122)
Operating Cash Flow                                                                   (702)                          (1,971)
Bankruptcy / Reorganization Costs
  Professional Fees & UST                                                              (624)                         (9,574)
  DIP Interest / Adequate Protection                                                     (2)                           (961)
  Critical Vendor Payments                                                                -                               -
  Utility Deposits                                                                        -                            (395)
Total Bankruptcy / Reorganization Costs                                                (626)                        (10,930)
Total Disbursements                                                                  (1,417)                        (23,052)
Net Cash Flow                                                                        (1,328)                        (12,900)
DIP Draw                                                                                  -                           8,424
Ending Operating Cash Balance                                                         2,608                          (3,041)
Carve Out                                                                                 -                           5,254
Utility Account                                                                           -                             395
Ending Cash Balance (GL)                                          $                   2,608      $                    2,608




                                                     Page 4 of 11
                                      Case 19-10844-BLS                    Doc 537             Filed 12/02/19                    Page 5 of 11


Achaogen, Inc.                                                                                                                                                           Case No. 19-10844 (BLS)
Debtor                                                                                                                                         Reporting Period: October 1, 2019 - October 31, 2019

                                                                                      MOR - 1a
                                                                           Schedule of Bank Reconciliation
                                                                  For the Period: October 1, 2019 - October 31, 2019
                                                                                     (Unaudited)

                                                                               Sweep                                      Unrecord             Other Recon         Outstanding
$ USD '000's                              SVB Account #   GL Balance         Redemption        In Transit Deposit       Disbursement              items            Checks/ACH          Bank Balance
SVB Operating Checking                        4224      $         1,472    $           12       $              -    $                  -   $                 -   $           193   $            1,677
Cash Clearing                                                    (1,677)                -                      -                       -                     -                 -               (1,677)
Restricted Cash - Gates Grant                                         -                 -                      -                       -                     -                 -                    -
Restricted Cash - Gates Equity                                        -                 -                      -                       -                     -                 -                    -
Long Term Restricted Cash - Gates                                     -                 -                      -                       -                     -                 -                    -
Subtotal                                                           (205)               12                      -                       -                     -               193                    0

SVB - Carve-out                               3218                1,820                    -                   -                       -                     -                 -                1,820
SVB - Utilities                               3203                  395                    -                   -                       -                     -                 -                  395
SVB Cash Sweep Account                        3256                  598                    -                                           -                     -                 -                  598
Long Term Restricted Cash                     6905                    -                    -                   -                       -                     -                 -                    -
SVB AR Cash                                   5720                   (0)                                                                                     0                                      -
Cash and cash equivalents                                         2,608                  12                    -                       -                     0              193                 2,813

Securities                                                            -                   -                    -                       -                     -                -                     -
ST investment - SAM                                                   -                   -                    -                       -                     -                -                     -
Cash Equivalent - FV adjustment                                       -                   -                    -                       -                     -                -                     -
ST investment - FV adjustment                                         -                   -                    -                       -                     -                -                     -
Cash and cash equivalents and ST Invest                  $        2,608    $             12    $               -    $                  -   $                 0   $          193    $            2,813




                                                                                    Page 5 of 11
                                             Case 19-10844-BLS               Doc 537              Filed 12/02/19                Page 6 of 11


Achaogen, Inc.                                                                                                                                                   Case No. 19-10844 (BLS)
Debtor                                                                                                                                 Reporting Period: October 1, 2019 - October 31, 2019

                                                                                         MOR - 1b
                                                                     Schedule of Professional Fees and Expenses Paid
                                                                     For the Period: October 1, 2019 - October 31, 2019
                                                                                        (Unaudited)



                                                                                                                                Month Ended 10/31/19            Cumulative Since Filing
                  Payee                                  Category             Payor             Date       Period Covered       Fees          Expenses           Fees          Expenses
Ashby & Geddes                               DIP Lender Counsel            Achaogen, Inc.    10/15/2019       9/1 - 9/30         2,691.00            9.30        42,789.00       1,014.50
Morrison Foerster                            DIP Lender Counsel            Achaogen, Inc.    10/15/2019       9/1 - 9/30        42,913.60             -         438,324.40       7,238.72
                                       (1)
Morris, Nichols, Arsht & Tunnell LLP         Debtor Counsel                Achaogen, Inc.    10/17/2019       7/1 - 8/31          6,414.87             -         201,982.07      11,017.93
Hogan Lovells                                Debtor Counsel                Achaogen, Inc.    10/17/2019       7/1 - 7/31        426,620.00       13,138.24     1,393,447.53      25,200.70
                              (1)
Kurtzman Carson Consultants                  Claims Agent                  Achaogen, Inc.    10/28/2019       7/1 - 7/31         44,880.05        2,041.08      157,533.71      126,621.81
Province                                     UCC Financial Advisor         Achaogen, Inc.    10/30/2019       7/1 - 7/31          8,003.60             -        213,157.80        5,332.55
Total                                                                                                                       $   531,523.12   $   15,188.62

Notes:
(1) Gross invoices which were applied against existing retainer




                                                                                       Page 6 of 11
                             Case 19-10844-BLS              Doc 537      Filed 12/02/19         Page 7 of 11


Achaogen, Inc.                                                                                             Case No. 19-10844 (BLS)
Debtor                                                                           Reporting Period: October 1, 2019 - October 31, 2019

                                                                  MOR - 2
                                                           Statement of Operations
                                              For the Period: October 1, 2019 - October 31, 2019
                                                                 (Unaudited)

$ USD '000's                                                                    October 1 - 31, 2019            Cumulative Since Filing
Revenues
  Product revenue, net                                                      $                             -     $                  239
  Contract revenue                                                                                      50                         189
Total Revenues                                                                                          50                         428
Operating Expenses
  Cost of sales                                                                                           -                         14
  Research and development                                                                              63                       4,885
  Selling, general and administrative                                                                  496                      12,465
Total Operating Expenses                                                                               559                      17,364
Loss from operations                                                                                  (509)                    (16,936)
                                        (3)
Restructuring / Reorganization Costs                                                                  (530)                      1,693
Interest and loan related expenses                                                                        -                     (2,187)
Change in warrant and derivative liabilities (1)                                                          -                     10,912
                           (2)
Other income (loss), net                                                                                 3                      (9,349)
Net income / (loss)                                                         $                       (1,036)     $              (15,867)

Notes:
(1) Change in estimated fair value of the warrant liability, mainly due to the change in stock price.
(2) Other income (loss), net includes loss on sale of inventory and gain or loss on disposal of fixed assets.
(3) Restructuring/ Reorganization costs includes gain on lease termination offset by loss on other long-
term assets write-down




                                                                Page 7 of 11
                           Case 19-10844-BLS              Doc 537       Filed 12/02/19        Page 8 of 11


Achaogen, Inc.                                                                                          Case No. 19-10844 (BLS)
Debtor                                                                        Reporting Period: October 1, 2019 - October 31, 2019

                                                               MOR - 3
                                                             Balance Sheet
                                                              (Unaudited)

$ USD '000's                                                                  As of April 15, 2019             As of October 31, 2019
Assets
  Current assets:
    Cash and cash equivalents (1)                                        $                           729   $                     2,608
    Restricted cash                                                                                  169                                -
    Short-term investments                                                                             -                                -
    Trade and contract receivables, net                                                              833                           329
    Inventory                                                                                        513                                -
    Assets held for sale                                                                             481                                -
    Prepaids and other current assets                                                           3,726                            1,040
  Total current assets                                                                          6,451                            3,977
  Non-current assets:
   Property and equipment, net                                                                 2,336                                 -
   Operating lease right-of-use assets                                                         8,371                                 -
   Non-current restricted cash                                                                   530                                 -
   Non-current inventory                                                                      11,274                                 -
   Other long-term assets                                                                      9,615                               720
Total assets                                                             $                    38,577       $                     4,697
Liabilities and stockholders’ equity (deficit)
  Current liabilities:
   Accounts payable                                                      $                    13,002       $                    12,896
   Accrued liabilities                                                                         4,780                             5,443
   DIP loan                                                                                        -                             8,424
   Deferred revenue                                                                                -                                 -
   Warrant liability                                                                          13,376                             2,463
   Operating lease liabilities                                                                18,497                                 -
   Derivative liability                                                                          978                               978
  Total liabilities not subject to compromise                                                 50,633                            30,204
  Total liabilities subject to compromise (2)                                                 15,000                            15,000
  Total liabilities                                                                           65,633                            45,204
Stockholders' equity (deficit)
  Common stock                                                                                    46                                46
  Preferred stock                                                                                  -                                 -
  Additional paid-in-capital                                                                 569,249                           569,872
  Accumulated deficit                                                                       (596,351)                         (610,425)
  Accumulated other comprehensive loss                                                             -                                 -
  Total stockholders' equity (deficit)                                                       (27,056)                          (40,507)
Total liabilities and stockholders’ equity (deficit)                     $                    38,577       $                     4,697

Notes:
(1) Includes utility and professional fee carve out account balances.
(2) Currently consists of pre-petition term loan outstanding balance.




                                                               Page 8 of 11
                                  Case 19-10844-BLS                    Doc 537         Filed 12/02/19            Page 9 of 11


Achaogen, Inc.                                                                                                                            Case No. 19-10844 (BLS)
Debtor                                                                                                    Reporting Period: October 1, 2019 - October 31, 2019

                                                                            MOR - 4
                                                                   Status Post-Petition Taxes
                                                       For the Period: October 1, 2019 - October 31, 2019
                                                                          (Unaudited)

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of any tax returns filed during the reporting period.

$ USD '000's
                                                                         Amount Withheld                                                           Ending Tax
                                               Beg. Tax Liability          or Accrued                 Amount Paid             Date Paid             Liability
Federal
  Withholding                                  $                   -     $                17      $                 17               10/2019   $                -
  FICA-Employee                                                    -                       1                         1               10/2019                    -
  FICA-Employer                                                    -                       1                         1               10/2019                    -
  Unemployment                                                     -                       -                         -                                          -
  Income                                                           -                       -                         -                                          -
  Other: Medicare sur tax                                          -                       1                         1               10/2019                    -
    Total Federal                                                  -                      20                        20                                          -
State and Local
  Withholding                                                     -                        3                         3               10/2019                   -
  Sales                                                           -                        -                         -                                         -
  Excise                                                          -                        -                         -                                         -
  Unemployment                                                    -                        -                         -                                         -
  Real Property                                                   -                        -                         -                                         -
  Personal Property                                             133                        -                         -                                       133
  Income                                                          -                        9                         9               10/2019                   -
  Other: Disability Insurance                                     -                        -                         -                                         -
    Total State and Local                                       133                       12                        12                                       133

Total Taxes                                    $                133      $                32      $                 32                         $             133




                                                                             Page 9 of 11
                                 Case 19-10844-BLS                    Doc 537                Filed 12/02/19           Page 10 of 11


Achaogen, Inc.                                                                                                                              Case No. 19-10844 (BLS)
Debtor                                                                                                            Reporting Period: October 1, 2019 - October 31, 2019

                                                                             MOR - 4
                                                          Summary of Unpaid Post-Petition Accounts Payable
                                                                      As of October 31, 2019
                                                                           (Unaudited)
$ USD '000's
                                                                                                              Number of Days Past Due
                                                                                       (2)
              Post-Petition Accounts Payable Aging                           Current               0-30            31-60           61-90         Over 90        Total
                                                    (1)
                Post-Petition Accounts Payable                           $         1,219       $          -   $            -   $       155   $         15   $     1,389
Total                                                                    $         1,219       $          -   $            -   $       155   $         15   $     1,389

Notes:
(1) The amount represents post-petition trade payables recorded in Debtor's subledger.
(2) Includes supplier invoices received early for future services (i.e. subscription services).




                                                                              Page 10 of 11
                                  Case 19-10844-BLS                    Doc 537           Filed 12/02/19             Page 11 of 11


Achaogen, Inc.                                                                                                                              Case No. 19-10844 (BLS)
Debtor                                                                                                            Reporting Period: October 1, 2019 - October 31, 2019

                                                                                 MOR - 5
                                                                        Accounts Receivable Aging
                                                                          As of October 31, 2019
                                                                               (Unaudited)

$ USD '000s
Accounts Receivable Reconciliation                                                                                                                           Amount
Total Accounts Receivable at the beginning of the reporting period                                                                                         $      331
+ Amounts billed during the period                                                                                                                                  49
- Amounts collected during the period                                                                                                                              (51)
- Amounts written-off as bad debt                                                                                                                                  -
Total Accounts Receivable at the end of the reporting period                                                                                               $      329

Accounts Receivable Aging                                                                                                                                      Amount
0 - 30 days old                                                                                                                                                        49
31 - 60 days old                                                                                                                                                        6
61 - 90 days old                                                                                                                                                       10
91+ days old                                                                                                                                                          481
Total Accounts Receivable                                                                                                                                             546
Amount considered uncollectible (Bad Debt)                                                                                                                           (217)
Accounts Receivable (Net)                                                                                                                                  $          329

                                                                          Debtor Questionnaire

Must be completed each month                                                                                                                     Yes            No
1. Have any assets been sold or transferred outside the normal course of business this reporting period?                                                        X
   If yes, provide an explanation below.

2. Have any funds been disbursed from any account other than a debtor in possession account this                                                                 X
   reporting period? If yes, provide an explanation below.

                                                                                                                                                     (1)
3. Have all post-petition tax returns been timely filed? If no, provide an explanation below.                                                    X

4. Are workers compensation, general liability and other necessary insurance coverages in effect?                                                X
   If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If yes, provide                                                                                 X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

Notes
(1) The Debtor filed for extensions before April 15, thus met the timeline for extensions. Federal and state taxes returns were filed 10/2019.




                                                                              Page 11 of 11
